Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 10, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151531(49)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 151531
  v                                                          COA: 318740
                                                             Tuscola CC: 12-012613-FH
  JOHNNIE VERNON RANDALL,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before June 26, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 10, 2015